The question raised in the motion for rehearing, that the sentence was illegal in that the verdict upon which it was based was contrary to law because the verdict did not meet the requirements of the Code, § 27-2502, is controlled adversely to the defendant by Edwards v. State, 64 Ga. App. 266
(supra), in which it was held: "Counsel for the plaintiff in error contends that the verdict, `We the jury find the defendant guilty and recommend his sentence of maximum two years, minimum one year,' was contrary to law, in that the statute (Code, § 27-2502) requires the form to meet the following requirements: `The jury in their verdict on the trial of all cases of felony not punishable by life imprisonment shall prescribe a minimum and maximum term, which shall be within the minimum and maximum prescribed by law as the punishment for said crime, and the judge in imposing the sentence shall commit said convicted person to the penitentiary in accordance with the verdict of the jury.' The judge sentenced the defendant `During the full term of not less than one year and not more than two years.' The verdict was in substantial compliance with the statute, and the sentence based thereon was valid."
Rehearing denied. Broyles, C. J., and Gardner, J., concur.